Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/28/2020. Applicant’s argument, filed on 12/28/2020 has been entered and carefully considered. Claims 1-14 are pending.

Double Patenting rejection against US patent 8,705,172 B2 is withdrawn based on the claim amendments/arguments submitted on 12/28/2020.

The application filed on 06/12/2018 claiming priority to PCT/EP2016/080771 filed on 12/13/2016. The certified copy has been filed with parent Application PCT/IB09/53312, filed on July 30, 2009. Claimed foreign priority date for application KR10-2013-0040913 filed on 04/15/2013.

Response to Arguments


Applicant’s arguments in the 12/28/2020 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 9-14 argues “a partial confocal image, a wide field image and a particular computation of the results from these images while taking into account the point spread function and some factors obtained from calibrations”, “the curve of the point spread function, the intensity which (MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", again, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, also, "any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004), Langholz teaches, [0011]-[0014], [0022], [0045]-[0051], to detect an image at a focus position, Kleppe teaches, [0071]-[0076], [0109]-[0115], measuring intensity in a direction, Hayashi teaches, Fig. 9-10, [0069], linear combination, [0075], I-z curve, [0091], intensity distribution in the Z direction, Cremer teaches, [0038], calibration curve, also, [0101], [0095], combined scan, [0155], Fig. 3, [0018], maximum intensity, [0121]-[0124], [0300], [0314]-[0349], it is obvious to the ordinary skill in the art to have “a partial confocal image, a wide field image and a particular computation of the results from these images while taking into account the point spread function and some factors obtained from calibrations”, “the curve of the point spread function, the intensity which was calculated and corresponds to the point spread function, and, the calculated, expected maximum intensity”).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Langholz et al. (US 20170108682 A1), hereinafter Langholz, in view of Kleppe et al. (US 20110267688 A1), hereinafter Kleppe, further in view of Hayashi (US 20150317824 A1), further in view of Cremer et al. (US 20090263002 A1), hereinafter Cremer.
	
	Regarding claim 1, Langholz discloses a method for determining a height position of an object at a lateral first location of the object by using a microscope, which images the object with a point spread function along a z-direction that coincides with the height direction, the method comprising the following steps (Abstract): a) imaging the object with the microscope in wide field and determining a wide field intensity, b) calculating a maximum intensity expected at the first location ([0011], wide-field microscopes, horizontal plane), c) partially confocally imaging the object at the first location with the focus located at a measurement position in the z-direction, wherein a pinhole device having an opening is used for the partially confocal imaging ([0006], confocal, pinhole), and wherein the partially confocal imaging defines a depth of field range and the focus is within the depth of field range ([0018], depth of focus).  
	Langholz discloses all the elements of claim 1 but Langholz does not appear to explicitly disclose in the cited section which is greater than a diffraction limit; the calculated intensity to the point spread function and the calculated expected maximum intensity, and using the z-coordinate as the height position of the object at the first location.
 (Fig. 1A-D, diffraction-limited illumination and detection, [0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langholz to incorporate the teachings of Kleppe to enhance the resolution of a microscope (Kleppe, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Langholz in view of Kleppe discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section by multiplying the wide field intensity with a predetermined scaling factor; and d) determining a partially confocal intensity of the partially confocal image at the first location, e) calculating an intensity corresponding to the point spread function at the first location by way of subtraction between the partially confocal intensity and the product of the wide field intensity and a predetermined linking factor.
	However, Hayashi from the same or similar endeavor teaches by multiplying the wide field intensity with a predetermined scaling factor; and d) determining a partially confocal intensity of the partially confocal image at the first location, e) calculating an intensity corresponding to the point spread function at the first location by way of subtraction between the partially confocal intensity and the product of the wide field intensity and a predetermined linking factor ([0091], intensity distribution in the Z direction, Fig. 9-10, [0069], linear combination, also, Miura et al., US 6,341,035 A1, Fig. 6A-B, Hayashi, US 20140036057 A1, Fig. 3A-B, 4, Sarkar et al., US 20140099007 A1, Fig. 2, Handbook of Biological Confocal Microscopy, Page 269, 4. Scaled subtraction of the background).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langholz in view of Kleppe to incorporate the teachings of Hayashi for improved resolution (Hyashi, [0048]). Similar reasoning of modification can be applied/extended to the other related claims.
	Langholz in view of Kleppe further in view of Hayashi discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the point spread function is defined by a predetermined curve along the z-direction; f) computing a z-coordinate of the focus at which the point spread function is maximum,  wherein the following is used for the computation i) the predetermined curve of the point spread function and ii) the calculated in step e) and iii) the calculated in step b) and g) using the z-coordinate computed in step f) as the height position of the object at the first location.
	However, Cremer from the same or similar endeavor teaches wherein the point spread function is defined by a predetermined curve along the z-direction ([0038], calibration curve in the axial direction, [0104], [0121]); f) computing a z-coordinate of the focus at which the point spread function is maximum,  wherein the following is used for the computation i) the predetermined curve of the point spread function and ii) the calculated in step e) and iii) the calculated in step b) and g) using the z-coordinate computed in step f) as the height position of the object at the first location ([0101], [0095], combined scan, [0155], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langholz in view of Kleppe further in view of Hayashi to incorporate the teachings of Cremer to improve the methods for high precision measurements and structural analysis (Cremer, [0009]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein the scaling factor is determined by performing the following steps: producing a z-stack by repeatedly shifting the focus position in the z-direction and partially confocally imaging a lateral first calibration location of a first calibration object or of the object at each focus position, and determining the partially confocal intensity for each of the partially confocal images thus obtained, calculating a z-direction intensity profile at the first calibration location, and determining a maximum calibration intensity of the intensity profile at the first calibration location, imaging the first calibration location with the microscope in wide field, and determining a first calibration wide field intensity at the first calibration location, and calculating the scaling factor as a ratio between the (Langholz,  [0011], wide-field microscopes, Kleppe, Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim1, wherein the linking factor is determined by performing the following steps: partially confocal imaging a lateral second calibration location of a second calibration object or of the object with the focus located at a calibration measurement position in the z-direction which position is within the depth of field range, and determining a calibration intensity of the partially confocal image at the second calibration location, 7Attorney Docket No. 3081.0558WU1confocally imaging the second calibration location with the focus located at the calibration measurement position, and determining a confocal calibration intensity of the confocal image at the second calibration location, imaging the second calibration location with the microscope in wide field, and determining a second calibration wide field intensity at the second calibration location, and calculating the linking factor as a ratio between the difference between the partially confocal calibration intensity and the confocal calibration intensity to the second calibration wide field intensity (Langholz,  [0011], wide-field microscopes, Kleppe, Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim1, wherein the first location is imaged with the microscope in wide field and in that the wide field intensity is determined at the first location (Langholz,  [0011], wide-field microscopes, Kleppe, Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0060], so, it is obvious to the ordinary skill in the art).  

Regarding claim 5, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein the following steps: partially confocally imaging the first location with the focus located at least at two measurement positions which are spaced apart in the z-direction and are situated both in the depth of field range, and determining partially confocal intensities for each partially confocal image at the first location, calculating the intensities corresponding to the point spread function at the first location as a difference between the partially confocal intensity and a product of wide field intensity and predetermined linking factor computing the z-coordinate using the form of the point spread function, the calculated intensities corresponding to the point spread function and the calculated expected maximum intensity (Langholz,  [0011], wide-field microscopes, Kleppe, Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein for producing a live determination of a height position in the object at a laterally second location of the object, which differs from the first one, the second location is imaged in partially confocal fashion and in that, for calculating a z-coordinate at the second location, the z-coordinate of the focus at the first location is taken into consideration (Langholz,  [0011], wide-field microscopes, Kleppe, Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060]-[0069], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, further comprising the following steps: partially confocally imaging the first location with at least two different pinholes and with the focus at a measurement position in the z-direction which is situated within the depth of field range, and determining a further partially confocal intensity for the partially confocal image with the further pinhole, calculating the (Langholz,  [0011], wide-field microscopes, Kleppe, Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060]-[0069], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein a laser scanning microscope is used as the microscope9Attorney Docket No. 3081.0558WU1, and wherein the size of the pinhole is changed for partially confocal imaging and for imaging in wide field (Langholz, [0003],  [0011], wide-field microscopes, Kleppe, [0003], Fig. 1A-D, diffraction-limited illumination and detection, [0115], Hayashi, [0126], [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060]-[0069], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein a laser scanning microscope is used as the microscope, wherein, for partially confocal imaging and for imaging in wide field, two detectors are provided behind pinholes of different size or wherein a wide field camera is used for imaging in wide field (Langholz, [0003],  [0011], wide-field microscopes, Kleppe, [0003], [0040], [0059], Fig. 1A-D, diffraction-limited illumination and detection, Fig. 5, [0115], Hayashi, [0126], [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060]-[0069], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein a confocal topography microscope is used as the microscope, in which a grating is used as a pinhole, wherein a first camera with the grating is used for partially confocal imaging and a second camera is used for imaging in wide field (Langholz, [0003],  [0011], wide-field microscopes, Kleppe, [0003], [0040], [0059], Fig. 1A-D, diffraction-limited illumination and detection, Fig. 5, [0115], Hayashi, [0126], [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060]-[0069], so, it is obvious to the ordinary skill in the art, e.g., Sarkar et al., US 20140099007 A1, [0057], [0116]).  

	Regarding claim 11, Langholz in view of Kleppe further in view of Hayashi further in view of Cremer discloses the method as claimed in claim 1, wherein a confocal Airy microscope is used as the microscop(Langholz, [0003],  [0011], wide-field microscopes, Kleppe, [0003], [0040], [0059], Fig. 1A-D, diffraction-limited illumination and detection, Fig. 5, [0115], Hayashi, [0126], [0006], wide-field observation, Fig. 4A-E, Fig. 24, loop for each image data, correction co-efficient, [0019], [0020], measurements in z direction, [0060]-[0069], so, it is obvious to the ordinary skill in the art, e.g., Sarkar et al., US 20140099007 A1, [0057], [0116], Gustafsson et al., US 5,671,085, Fig. 30).

Regarding claim 12-14, See Examiner’s Note.

	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487